Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing December 30, 2008 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, N.E. Washington, D.C. 20549 Re: General New York Municipal Bond Fund, Inc. File No.: 811-4074; 2-92285 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended October 31, 2008. Please direct any questions or comments to the attention of the undersigned at (212) 922-6620. Sincerely, /s/ Judith C. Canonica Judith C. Canonica Senior Paralegal JCC/ Enclosure
